J-S44014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ADOPTION OF: L.S.P.                      :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: WESTMORELAND                  :
 COUNTY CHILDREN'S BUREAU                 :
                                          :
                                          :
                                          :
                                          :   No. 514 WDA 2019

              Appeal from the Order Entered March 20, 2019
  In the Court of Common Pleas of Westmoreland County Orphans' Court
                        at No(s): No. 135 of 2018


BEFORE: SHOGAN, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                        FILED OCTOBER 15, 2019

      The Westmoreland County Children’s Bureau (the “Agency”) appeals

from the order dated March 19, 2019, and entered March 20, 2019, denying

the Agency’s petition seeking to involuntarily terminate the parental rights of

A.M.K (“Mother”) and G.L.P. (“Father”), the biological parents of their son,

L.S.P., born in October of 2016, (“Child”), pursuant to the Adoption Act, 23

Pa.C.S. § 2511(a)(5), (8), and (b). We affirm.

      On September 19, 2017, the Agency assumed emergency custody of

Child upon receiving reports that Mother was homeless and using illegal drugs

in Child’s presence. N.T., 2/14/19, at 19. Father was incarcerated at the
J-S44014-19


time.1 Id. Child was adjudicated dependent on October 10, 2017 and was

placed in the kinship foster home of his maternal grandmother. Id.

        On September 25, 2018, the Agency filed the petitions to involuntarily

terminate the parental rights of Child’s parents.2 On February 14, 2019, the

trial court held an evidentiary hearing on the petitions.       Mother was not

present at the hearing, but her counsel, Attorney Andrew Snyder, was

present.      Father participated, via video conference, from the State

Correctional Institution (“SCI”) Quehanna Boot Camp, where he was

incarcerated. Father’s counsel, Attorney Eric Dee, was present at the hearing.

The guardian ad litem (“GAL”) for Child, Attorney Diane Murphy, was present

at the hearing and participated.

        The Agency first proffered the testimony of Cody Johns, a supervisor of

Justice Works Youth Center, the agency that provided supervised visits

between the parents and Child until Father was incarcerated in June of 2018

and Mother stopped visiting in July of 2018. N.T., 2/14/19, at 4–5. Mr. Johns

was qualified as an expert in parent-child relationships.        Id. at 12–13.



____________________________________________


1 Although Father was incarcerated at the time Child was removed from
Mother’s custody, Father was released on September 22, 2017, at which point
he entered inpatient treatment. N.T., 2/14/18 at 24. Following treatment,
Father transitioned to a halfway house and then a three-quarter house. Id.
In June of 2018, however, Father reoffended, was again incarcerated, and
remained incarcerated for the pendency of the petitions to terminate.

2   The trial court assigned the same trial court docket number to the petitions.


                                           -2-
J-S44014-19


      Next, Tara Lorenzo, a caseworker for the Agency assigned to Child,

testified as an Agency witness. N.T., 2/14/19, at 18. Ms. Lorenzo testified

that the trial court placed Child in Agency custody on September 19, 2017,

and adjudicated him dependent on October 10, 2017. Id. at 19. At the time

of the termination hearing, Child had been in Agency custody for seventeen

months. Id. Ms. Lorenzo testified that Father had three visits with Child,

each of which were initiated by Father, since Father’s incarceration in June of

2018: on August 24, 2018, at the Washington County Prison; on September

21, 2018, at SCI Greene; and on February 2, 2019, at SCI Quehanna Boot

Camp. Id. at 26–27, 48. Child’s paternal grandmother transported Child to

the three visits with Father. Id. at 27.

      On cross-examination by Father’s counsel, Ms. Lorenzo testified that

Father sent three letters to Child’s maternal grandmother concerning Child.

N.T., 2/14/19, at 43. On re-direct examination for the Agency, Ms. Lorenzo

testified that, in the three letters, Father asked how Child was doing. Id. at

47. In the letter that Father sent in late December of 2018, Father requested

that maternal grandmother give Child a hug and a kiss, and tell Child that his

daddy loves him. Id. On cross-examination by Attorney Murphy, Ms. Lorenzo

testified that Child was immediately placed in kinship foster care with his

maternal grandmother and step-maternal grandfather, who wish to adopt

him, where he has remained. Id. at 35–36, 46. Ms. Lorenzo testified that




                                     -3-
J-S44014-19


Child views his maternal grandmother and step-grandfather as his mother and

father. Id. at 36.

       Father then testified on his own behalf from the SCI Quehanna Boot

Camp Facility via video conference. N.T., 2/14/19, at 49. Father testified that

he would be eligible for release from boot camp on July 2, 2019, and he

planned to live with his mother and grandmother in Washington County. Id.

at 52. He had last seen Child on February 2, 2019, when Child had a two-

hour visit, at which he was permitted to have physical contact with Child. Id.

at 52–53.     Father testified to his desire to overcome his substance abuse

issues, to raise Child, and to his love for Child. Id. at 57–59, 67–80.

       On March 20, 2019, the trial court denied the Agency’s petitions. On

April 2, 2019, the Agency filed a notice of appeal challenging the March 20,

2019 order, along with a concise statement of errors complained of on appeal,

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).3

       In its brief on appeal, the Agency raises the following issues:

       1. Did the trial court err as a matter of law and/or abuse its
       discretion in denying the Agency’s petitions to involuntarily
       terminate Birth Parents’ rights pursuant to 23 Pa.C.S. §2511(a)(5)
       when the Agency proved by clear and convincing evidence that
       grounds for termination exist?



____________________________________________


3 The Agency also filed a second notice of appeal from the March 19, 2019
order, which was assigned our docket number 492 WDA 2019. This Court
discontinued the appeal on April 17, 2019, after the Agency’s filed a praecipe
for a discontinuance because the appeals were duplicative.           Notice of
Discontinuance of Action, 4/17/19.

                                           -4-
J-S44014-19


      2. Did the trial court err as a matter of law and/or abuse its
      discretion in denying the Agency’s petitions to involuntarily
      terminate Birth Parents’ rights pursuant to 23 Pa.C.S. §2511(a)(8)
      when the Agency proved by clear and convincing evidence that
      grounds for termination exist?

      3. Did the trial court err as a matter of law and/or abuse its
      discretion in denying the Agency’s petitions to involuntarily
      terminate Birth Parents’ rights pursuant to 23 Pa.C.S. §2511(b)
      when the Agency proved by clear and convincing evidence that
      termination would best serve the needs and welfare of Child?

      4. Are the findings of fact and credibility determinations set forth
      in the [trial court’s] Opinions, dated March 19, 2019 and April 16,
      2019, supported by the record?

Agency’s Brief, at 4.

      In reviewing an appeal from the denial of a petition to terminate parental

rights, we adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., 608 Pa. 9,
      [26,] 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., [614
      Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)].
      As has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Id.; see also Samuel Bassett v. Kia
      Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa.
      2011); Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d
      630, 634 (Pa. 2003). Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not

                                      -5-
J-S44014-19


      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at 28-
      30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second[-]guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion. In re Adoption of Atencio, [539
      Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)). “Satisfaction of the requirements

in only one subsection of Section 2511(a), along with consideration of the

provisions in Section 2511(b), is sufficient for termination.” Z.S.W., 946 A.2d

726, 729 (Pa. Super. 2008) (brackets omitted, emphasis in original).

      We will consider the Agency’s issues together, as its arguments are

interrelated. In its brief on appeal, the Agency argues that it satisfied all of

the statutory requirements to support the termination of both parents’

parental rights under Section 2511(a)(5), (8), and (b) of the Adoption Act,


                                       -6-
J-S44014-19



and that case law required the Agency to satisfy only one subsection of Section

2511(a) in order to support termination.         Agency’s Brief, at 12–13.     The

Agency complains that the trial court did not discuss its reasoning for denying

the petitions with regard to Section 2511(a)(8) in its opinion dated March 19,

2019, that accompanied its order, and only discussed that section in its Rule

1925(a) opinion dated April 16, 2019. Id. at 12–13.4 The Agency argues that

the trial court’s failure to set forth support for its denial of the termination of

parental rights to Child under Section 2511(a)(8) is reversible error. Id. at

12–14.

       The Agency claims that termination of both parents’ rights was

warranted due to Father’s continued substance abuse and incarceration,

Mother’s substance abuse and discontinuation of services, the length of Child’s

placement in Agency custody, and the promotion of Child’s welfare in Child’s

kinship foster home with his pre-adoptive maternal grandmother. Agency’s

Brief at 15. The Agency contends that reunification of Child with either parent

is not an appropriate or safe option for Child now or within the foreseeable

future. Id. Finally, the Agency asks us to reverse the trial court’s findings of

fact and credibility determinations set forth in the trial court’s opinions, dated

March 19, 2019, and April 16, 2019, arguing that the findings are not

supported by the record. Id. at 4, 15. Accordingly, the Agency argues that
____________________________________________


4 Moreover, the Agency asserts that in its denial order, the trial court
erroneously cited Section 2311 of the Adoption Act rather than Section 2511.
Agency’s Brief at 13. As this was clearly a clerical error, we do not find it to
be a basis for vacating the order of the trial court.

                                           -7-
J-S44014-19



the trial court should have terminated the parental rights of both parents

under Pa.C.S. § 2511(a)(5), (8), and (b).

     Section 2511 of the Adoption Act provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                    ***

         (5) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue
         to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services
         or assistance reasonably available to the parent are not
         likely to remedy the conditions which led to the removal or
         placement of the child within a reasonable period of time
         and termination of the parental rights would best serve the
         needs and welfare of the child.

                                    ***

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                    ***
     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the


                                     -8-
J-S44014-19


      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(5), (8), (b).

      To satisfy the requirements of Section 2511(a)(5), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to the child’s removal or placement continue to exist;

(3) the parents cannot or will not remedy the conditions which led to removal

or placement within a reasonable period time; (4) the services reasonably

available to the parents are unlikely to remedy the conditions which led to

removal or placement within a reasonable period of time; and (5) termination

of parental rights would best serve the needs and welfare of the child. In re

Adoption of M.E.P., 825 A.2d 1266, 1273–1274 (Pa. Super. 2003).

      When addressing Section 2511(a)(8), we apply the following standard:

      To terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(8), the following factors must be demonstrated: (1) the
      child has been removed from parental care for 12 months or more
      from the date of removal; (2) the conditions which led to the
      removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child. Section (a)(8) sets a 12-month time frame
      for a parent to remedy the conditions that led to the children’s
      removal by the court. Once the 12-month period has been
      established, the court must next determine whether the conditions
      that led to the child's removal continue to exist, despite the
      reasonable good faith efforts of [the agency] supplied over a
      realistic time period. Termination under Section 2511(a)(8) does
      not require the court to evaluate a parent’s current willingness or

                                     -9-
J-S44014-19


      ability to remedy the conditions that initially caused placement or
      the availability or efficacy of [agency] services.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation omitted).

      This Court has long recognized that a parent is required to make diligent

efforts   toward    the   reasonably   prompt    assumption    of    full   parental

responsibilities.   In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002).            A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id.      Regarding incarcerated parents, our Supreme Court

has instructed:

          incarceration is a factor, and indeed can be a determinative
          factor, in a court’s conclusion that grounds for termination exist
          under § 2511(a)(2) where the repeated and continued
          incapacity of a parent due to incarceration has caused the child
          to be without essential parental care, control or subsistence and
          [] the causes of the incapacity cannot or will not be remedied.

In re Adoption of S.P., 47 A.3d at 828. Our          Supreme        Court    further

reiterated the standard of review pursuant to Section 2511(a)(1) for

abandonment and added as follows:

      Applying [In re: Adoption of McCray,] the provision for
      termination of parental rights based upon abandonment, now
      codified as § 2511(a)(1), we noted that a parent “has an
      affirmative duty to love, protect and support his child and to make
      an effort to maintain communication and association with that
      child.” [460 Pa. 210, 217, 331 A.2d 652, 655]. We observed that
      the father’s incarceration made his performance of this duty “more
      difficult.” Id.

                                          ***

      [A] parent’s absence and/or failure to support due to incarceration
      is not conclusive on the issue of abandonment. Nevertheless, we

                                       - 10 -
J-S44014-19


      are not willing to completely toll a parent’s responsibilities during
      his or her incarceration. Rather, we must inquire whether the
      parent has utilized those resources at his or her command while
      in prison in continuing a close relationship with the child. Where
      the parent does not exercise reasonable firmness in declining to
      yield to obstacles, his other rights may be forfeited.

In re Adoption of S.P., 47 A.3d at 828 (quoting In re: Adoption of McCray,

331 A.2d 652, 655 (Pa. 1975)) (footnotes and internal quotation marks

omitted). Ultimately, the Court held “that incarceration, while not a litmus

test for termination, can be determinative of the question of whether a parent

is incapable of providing ‘essential parental care, control or subsistence.’” In

re Adoption of S.P., 47 A.3d at 830. The Court also noted that the length

of the remaining confinement can be considered as highly relevant regarding

whether termination is proper under 23 Pa.C.S. § 2511(a)(2). In re Adoption

of S.P., 47 A.3d at 830.

      Regarding Section 2511(b), the court inquires whether the termination

of the parental rights would best serve the developmental, physical and

emotional needs and welfare of Child.      See In re C.M.S., 884 A.2d 1284,

1286–87 (Pa. Super. 2005). “Intangibles such as love, comfort, security, and

stability are involved in the inquiry into the needs and welfare of the child.”

Id. at 1287 (citation omitted). The court must also discern the nature and

status of the parent-child bond, with utmost attention to the effect on the child

of permanently severing that bond. Id. This Court has stated:

      Once the statutory requirement for involuntary termination of
      parental rights has been established under subsection (a), the
      court must consider whether the child’s needs and welfare will be


                                     - 11 -
J-S44014-19


      met by termination pursuant to subsection (b). In re D.W., 856
      A.2d 1231, 1234 (Pa. Super. 2004). In this context, the court
      must take into account whether a bond exists between child and
      parent, and whether termination would destroy an existing,
      necessary and beneficial relationship. In re C.S., [761 A.2d 1197,
      1202 (Pa. Super. 2000)].

In re Z.P., 994 A.2d at 1121. We have explained that the focus in terminating

parental rights under Section 2511(a) is on the parent, but it is on the child

pursuant to Section 2511(b). In re Adoption of C.L.G., 956 A.2d 999, 1008

(Pa. Super. 2008) (en banc).

      In its April 16, 2019 Rule 1925(a) opinion, the trial court stated as

follows:

            In order to reach a conclusion under 23 Pa.C.S. §2511(a)(5)
      that a Petition to Terminate Parental Rights should be granted and
      parental rights terminated, we must find by clear and convincing
      evidence the following:

            The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency for a period of at least six months, the
            conditions which led to the removal or placement of
            the child continue to exist, the parent cannot or will
            not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of
            the child within a reasonable period of time and
            termination of the parental rights would best serve the
            needs and welfare of the child.

      Furthermore, it is well-settled that the fact of incarceration alone
      is not sufficient to justify the termination of parental rights. In re
      Adoption of S.P., 47 A.3d 817 (2012).

           Based upon our careful consideration of the evidence
      presented, we cannot find that Father cannot or will not remedy
      the conditions within a reasonable period of time, given the

                                     - 12 -
J-S44014-19


     services and assistance now available to him and his realization of
     the gravity of his potential loss. Although he has been in and out
     of jail for many years, and in and out of periods of sobriety for
     many years, recovery from the disease of addiction is rarely
     achieved after one attempt. He sincerely expresses a desire to
     make a change and has taken steps to do so with his participation
     in boot camp. The structure and discipline of boot camp afford
     him the treatment resources and the opportunity to develop life
     skills that will lead to a steady income, stability, and the ability to
     parent.

            In addition, we recognize that a parent’s responsibilities are
     not tolled during incarceration. A parent must utilize available
     resources to maintain a close relationship with the child while he
     is in prison. In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa.
     Super. 2008). A parent is expected to be steadfast in overcoming
     obstacles to maintaining the parent-child relationship. In re
     Burns, 379 A.2d 535 (Pa. 1977). In this case, Father has
     continued to nurture his relationship with his son despite the
     constraints of incarceration. He made arrangements to see
     [Child] while he was in prison. He writes letters to [Child’s]
     caretaker, inquiring of the welfare of [Child]. He has a plan for
     housing when he is released. He has employment options and
     aspires to further his education. He enrolled in a military-style
     correctional facility that provides parenting classes, self-help
     groups, and drug and alcohol treatment in a therapeutic
     community.        (Transcript, pp. 50-51).       He continues to
     communicate with his caseworker at the [Agency].

           Father will be released from incarceration in only three
     months, at the beginning of July 2019. See In re Adoption of
     S.P., 47 A.3d 817, 830 (Pa. 2012) (the length of the remaining
     confinement can be considered highly relevant to whether the
     conditions and causes of the incapacity or neglect cannot or will
     not be remedied by the parent). In addition to the services
     available to Father while in boot camp, upon his release[,] the
     Agency can assess him for services to assist him in reunification
     with his son. If Father fails to benefit from the resources currently
     available to him, fails to follow recommended treatment for his
     disease, or fails to pursue job skills, employment, and housing
     after his release; if he fails to remain sober, and fails to comply
     with the recommendations of the Agency, this [c]ourt will consider
     all those factors if a subsequent petition for termination of
     parental rights is presented.

                                     - 13 -
J-S44014-19



            With respect to Mother, she has demonstrated that she
     cannot or will not remedy those conditions, and is not availing
     herself of the services or assistance that are likely to remedy the
     conditions which led to the removal or placement of the [Child]
     within a reasonable period of time. However, the purpose of the
     involuntary termination provisions of the Adoption Act is not to
     punish an ineffective or negligent parent. In re B.E., 377 A.2d
     153, 156 (Pa. 1977). The purpose of the involuntary termination
     of parental rights process is to dispense with the need for parental
     consent to an adoption when, by choice or neglect, a parent has
     failed to meet the continuing needs of the child. In this case,
     having decided that Father’s rights should not be terminated
     pursuant to section 2511(a)(5), we will not terminate Mother’s
     rights under this section[,] either.

           In order to reach a conclusion under 23 Pa.C.S.
     § 2511(a)(8) that a Petition to Terminate Parental Rights should
     be granted and parental rights terminated, we must find by clear
     and convincing evidence the following:

           “The child has been removed from the care of the parent by
     the court or under a voluntary agreement with an agency, 12
     months or more have elapsed from the date of removal or
     placement, the conditions which led to the removal or placement
     of the child continue to exist and termination of parental rights
     would best serve the needs and welfare of the child.”

            Although more than 12 months have elapsed since the date
     of [Child]’s removal from the home, one of the conditions which
     led to the removal of the child does not continue to exist. Most
     significantly, a condition that no longer exists is Father’s inability
     to see himself as an addict with a disease in need of treatment.
     Since June of 2018, Father has awakened to an understanding of
     the role that addiction has played in his life since he was 20 years
     old.     With this insight, he has made a commitment to
     rehabilitation, sobriety and self-betterment for the first time in ten
     years. In other words, a condition which previously existed – that
     of a parent in active addiction – no longer exists; and with that
     one change, and Father’s impending release from incarceration,
     other conditions such as housing and employment are likely to
     follow.




                                    - 14 -
J-S44014-19


            Finally, we must take into account the impact of severing
     close parental ties and the resulting pain this may cause the child
     when considering “the best interests of the child” standard. In re
     Adoption of K.J., 936 A.2d 1128 (Pa. Super. 2007). Because
     [Child] is only 2½ years old, he cannot articulate his feelings or
     desires; and because we do not have the benefit of expert opinion
     or a bonding assessment, we could only speculate as to the impact
     the loss of [Father] in his life may have on him. However, we do
     know that Father emphatically states he desires to maintain a
     relationship with his child, and he is doing so, to the extent he is
     able within the constraints of his incarceration. What little
     evidence we have indicates that a paternal bond exists between
     [Father] and son; [Child] runs to [Father] with a smile on his face
     and calls him “Dada.” Under the current circumstances, we do
     not find that the developmental, physical and emotional needs and
     welfare of [Child] would be served by severing his relationship
     with [Father].

           We acknowledge that the Juvenile Act emphasizes the need
     for permanency in a child’s life, because a child’s development is
     enhanced in stable, permanent families. However, we are also
     keenly aware that termination of parental rights is darkly, yet
     accurately, referred to as “the death penalty” of dependency
     court. Because of the seriousness and finality of the termination
     order, we will err on the side of denying a petition, rather than
     granting it; and[,] in this case, we believe it is in [Child’s] best
     interests to maintain the status quo, and to give Father a
     reasonable period of time from the time he is released from
     incarceration to establish that he will continue to remedy the
     conditions which led to the original removal and placement.

           Accordingly, we do not find that [the Agency] has met its
     burden of proof under section 2511(a)(8), as the conditions have
     changed and termination would not best serve the needs and
     welfare of [Child].

           Again, having decided that Father’s rights should not be
     terminated pursuant to section 2511(a)(8), we will not terminate
     Mother’s rights under this section[,] either.

          Accordingly, based upon the foregoing, we respectfully
     suggest that the decision to deny the [p]etition to terminate
     parental rights be affirmed.


                                    - 15 -
J-S44014-19


Trial Court Opinion, 4/16/19, at 10–14.5           The trial court’s determinations

regarding Sections 2511(a)(5) and (8) are supported by ample, competent

evidence in the record.

       Generally, this Court has stated that a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights. In

re L.M., 923 A.2d 505, 512 (Pa. Super. 2007). We have stated that a “child’s

life ‘simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.’”       In re Z.P., 994 A.2d

1108, 1125 (Pa. Super. 2010). Our Supreme Court has instructed, however,

that this Court should defer to the trial court where a “close call” was made.

See R.J.T., 9 A.3d at 1190.

       Therefore, even where the facts could support an opposite result,
       as is often the case in dependency and termination cases, an
       appellate court must resist the urge to second[-]guess the trial
       court and impose its own credibility determinations and judgment;
       instead we must defer to the trial judges so long as the factual
       findings are supported by the record and the court’s legal
       conclusions are not the result of an error of law or an abuse of
       discretion. In re Adoption of Atencio, [539 Pa. 161, 165,] 650
       A.2d 1064, 1066 (Pa. 1994).



____________________________________________


5 In this case, the orphan’s court concluded that the Agency’s petition failed
under Sections 2511(a)(5) and (8); thus the court did not need to engage in
the second prong of termination analysis under Section 2511(b). Because the
trial court’s finding that the Agency failed to satisfy its burden of proof
pursuant to Section 2511(a) is supported by the record, the Agency’s third
issue, relating to the trial court’s failure to engage in a proper Section 2511(b)
analysis, is without merit.



                                          - 16 -
J-S44014-19


In re Adoption of S.P., 47 A.3d at 826–827. Thus, the trial court did not

abuse its discretion in refusing to terminate the parental rights of Father and

Mother pursuant to Sections 2511(a)(5) and (8).6

       After a careful review of the record, we find that there was competent,

clear and convincing evidence in the record to support the trial court’s denial

of the petitions to terminate Mother’s and Father’s parental rights to Child

under Sections 2511(a)(5) and (8). Accordingly, we affirm the trial court’s

order.7

____________________________________________


6 We note that the trial court declined to terminate Mother’s parental rights
without engaging in a full analysis under 23 Pa.C.S. § 2511. In denying the
petition to terminate Mother’s rights, the trial court looked to the fact that the
purpose of the “Adoption Act is not to punish an ineffective or negligent
parent” and noted that involuntary termination of parental rights is intended
to dispose of the need for the parent’s consent to adoption of the child. Trial
Court Opinion, 4/16/19, at 12. Because the trial court did not terminate
Father’s parental rights, it found that no adoption proceedings would be
initiated in the near future; thus, it declined to terminate Mother’s parental
rights as well. Following a thorough review of the record, we note that the
trial court has essentially preserved the status quo. After a review of the
record and given our deferential standard on review, we find that the trial
court did not abuse its discretion in preserving the status quo in the instant
case. See In re S.P., 47 A.3d at 826 (noting that this Court should not second
guess the trial court and impose its own judgment if the trial court’s
conclusions are not the result of an error of law or an abuse of discretion).

7 Notably, on September 19, 2017, when Child was removed from Mother’s
care and custody, and Child was placed in emergency custody, Father was
incarcerated in the Washington County Prison. See N.T., 2/14/19, at 19, 24,
33. As such, Child was not removed from Father’s care and custody, and
neither subsection (a)(5) nor (a)(8) was applicable to the termination of
Father’s parental rights. See In re Z.P., 994 A.2d at 1123 n.2 (providing that
subsections (a)(5) and (a)(8) do not apply when a natural father is
incarcerated and has had no custody of the child). We, nevertheless, have



                                          - 17 -
J-S44014-19


       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2019




____________________________________________


written to express our agreement with the trial court’s reasoning in this
matter.

                                          - 18 -